                  Case 1:19-cv-06157-LLS Document 51-1 Filed 06/16/21 Page 1 of 12
;_,. · 111 .. ;   ...                                                        rr=us=::;_
                                                                                      = :;,,=-======:;i
           I..      •                                                        . ·'. .j   l)C SONY
                                                                                 DOCUMENT .
 UNITED STATES DISTRICT COURT                                                    ELECTRONICALLY FILED
 SOUTHERN DISTRICT OF NEW YORK                                                   DOC#:
 ----------------------------------------------------------X                            .f-.O-:-1-/fi
                                                                                 DATFF-11-         r--1/-r-~- ,- -
 JEREMY GREENE,

                                      Plaintiff,                  DOCKET NO.:
                                                                  19-CV-6157 (LLS)

                                                                  PROTECTIVE ORDER
                                                                  GOVERNING THE USE
                                                                  OF CONFIDENTIAL
                         -against-                                MATERIALS AND
                                                                  INFORMATION
 SCORES HOLDING COMPANY, INC., SCORES
 MEDIA GROUP, LLC, SWAN MEDIA GROUP, INC.
 SCORES DIGIT AL GAMING, LLC, ROBERT
 GANS, CHARILAOS YIOVES a/k/a HARRY YIOVES,

                                      Defendants.
 -------------------------------------------------------------X
                  The parties and/or non-parties may possess confidential business, personal and/or

 technical information, which may be required to be disclosed during the course of this litigation.

 The parties wish to limit disclosure and prevent the use of such information for purposes other

 than the prosecution and defense of this action. Further, the parties wish to facilitate the

 exchange of expert reports and documents submitted to the Court in a manner that will allow

  sharing of the expert reports and documents with party representatives without divulging such

  confidential information. Pursuant to Rule 26( c) of the Federal Rules of Civil Procedure, and the

  stipulation and agreement of the parties to give effect thereto, the following terms of a protective

  order regarding confidential information are hereby Ordered:



                                            PROTECTIVE ORDER
  1. Confidential Information . The Court retains discretion whether to afford confidential

  treatment to any document or information contained in any document submitted to the Court.

  "Confidential Information," for purposes of this Order, is defined as non-public information that
        Case 1:19-cv-06157-LLS Document 51-1 Filed 06/16/21 Page 2 of 12




is treated by the proprietor thereof as confidential and proprietary information and that involves

or relates to (a) trade secrets or competitively sensitive information, (b) other confidential

technical, business, operational, financial, or personal information of a party (or a third person

whose information the party is under a duty to maintain in confidence). The term Confidential

Information shall include all information, documents, and things incorporating or reflecting

Confidential Information including copies, summaries, abstracts, notes, derivatives, electronic

information, photographs, negatives, blow-ups, exhibits, and similar things . No item shall qualify

to be protected as Confidential Information after it has been disclosed in a printed publication or

other public medium available to the public or trade by reason of dissemination by one having

the right to do so, or is generally known throughout the trade and public, or is or comes to be

known to the receiving party through means not constituting breach of any proprietary or

confidential relationship or obligation or breach of this Order. However, until such time as the

Court rules on declassification pursuant to Paragraph 2, below the designation of Confidential

Information as CONFIDENTIAL in accordance with Paragraph 3, below, shall be honored by all

persons receiving such information in accordance with this Order.



2. Declassification. The restrictions upon and obligations accrumg to persons who become

subject to this Order shall not apply to any information produced in accordance with Paragraph 3

below as to which the Court rules, or the parties agree, is not to be treated as Confidential

Information as defined in Paragraph 1.



3. Designations. Any information produced in this litigation at any time, either voluntarily or

pursuant to order, orally or in writing, that is asserted in good faith by the producing party or
        Case 1:19-cv-06157-LLS Document 51-1 Filed 06/16/21 Page 3 of 12




non-party to contain or constitute Confidential Information shall be so designated by such

producing party or non- party, as follows:

       a. A producing party or non-party, pnor to or coincident with supplying copies of

documents and things requested by the inspecting party, shall designate such copies as

containing Confidential Information by clearly and prominently marking on their face, including

each designated page of a multi-page document, the legend CONFIDENTIAL or a similar

legend, or shall otherwise advise the receiving party in writing as to the confidentiality of such

documents or things;

       b. If contained in a written response to a discovery request, such as an interrogatory, the

written response shall be designated CONFIDENTIAL or a similar designation, or the receiving

party otherwise shall be previously or simultaneously advised in writing of such confidential

status, and the information may be served and filed in a separate document if desired;

       c. If Confidential Information is contained in deposition, hearing, or other testimony, the

transcript may be designated as containing Confidential Information in accordance with this

Order by so notifying the other parties on the record, at the time of the testimony, or by notifying

the other parties in writing, within 30 days after receipt of the transcript by the producing party

or non-party, of the specific pages and lines of the transcript that contain such Confidential

Information. Except for information not qualifying as Confidential Information under Paragraph

1, all transcripts of hearings, depositions, or other testimony, regardless of whether a designation

of confidentiality was made on the record, shall be treated as containing Confidential

Information and subject to this Protective Order until the time for designation has expired.
        Case 1:19-cv-06157-LLS Document 51-1 Filed 06/16/21 Page 4 of 12




(including demonstrative exhibits), pleadings, discovery responses, and

marked CONFIDENTIAL when filed with, or submitted to the Court

pleadings,    memoranda,    exhibits   (including    demonstrative             affidavits, letters,

documents , or things filed with, or submitted to the                          or the confidential

portions thereof, that reproduce, partially re      duce, or paraphrase, information that has been

designated CONFIDENTIAL shall           cielivered sealed to the assigned Judge, Magistrate Judge
                                                                                                      tt5
                               all not be available for public inspection. Envelopes used to seal




5. Restrictions on Disclosure of Confidential Documents. Except with prior written consent of

the party producing the Confidential Information, and except as provided elsewhere in this Order

and subject to Paragraph 8, documents designated CONFIDENTIAL under this Order and all

information contained in them or derived from them, may not be disclosed to any person other

than:

        a. The parties, in-house counsel for the parties, outside counsel for the parties, and the

partners, associates and employees of such attorneys ' law firms who are working on this

litigation.

        b. Secretaries, paralegal assistants, and all other employees of such counsel who are

assisting in the prosecution and/or defense of this lawsuit.
        Case 1:19-cv-06157-LLS Document 51-1 Filed 06/16/21 Page 5 of 12




       c. Actual or potential deponents or witnesses in this action, if (i) such person had prior

lawful access to such information or (ii) shall have first executed an Undertaking in the form

annexed hereto as Appendix 1.

       d. Outside consultants and experts retained for the purpose of assisting counsel and the

parties in the prosecution and/or defense of this lawsuit.

       e. Insurance underwriters to the parties, in-house counsel to the underwriters, and counsel

retained by such underwriters in connection with the lawsuit.

       f. Persons whom counsel for the parties believe in good faith to have, or have had, prior

access to the particular Confidential Information, or who have been participants in a

communication that is the subject of the particular Confidential Information and from whom

verification of or other information about that access or participation is sought, solely to the

extent of disclosing such information to which they have or may have had access or that is the

subject of the communication in which they have or may have participated; provided that, unless

and until counsel confirms that any such persons have or have had access or were participants,

only as much of the information may be disclosed as may be necessary to confirm the person's

access or participation.

        g. The Court and its employees, the triers of fact, court reporters transcribing testimony

and notarizing officers.



"Disclosure" is intended to be interpreted broadly, and means copying (including handwritten

copies), exhibiting, showing, communicating, describing, allowing access to, or otherwise

releasing to any person the documents subject to this order or any or these documents content,

except as expressly authorized by this Order.
        Case 1:19-cv-06157-LLS Document 51-1 Filed 06/16/21 Page 6 of 12




6. Exchange of Expert Reports and Court Filings. Expert reports exchanged by the parties and

documents submitted to the Court prior to trial which contain Confidential Information and are

designated as such may be shared with the persons listed in Paragraph 5, above.



7. Further Restrictions on Access. Confidential Information produced in accordance with the

provisions of Paragraphs 5 (a), (b), (c)(ii) and (d) above shall not be made available to any

person under Paragraphs 5 or 6 above unless he or she shall have the first executed an

Undertaking in the form of Appendix 1 to this Order, except that a partner of a law firm

representing a party, upon notifying all attorneys and employees of the firm working on this

litigation of the terms of this Order, may sign a single Undertaking on behalf of the firm and its

employees. Counsel for each party shall maintain a file containing the original Undertakings

executed by each individual from whom counsel obtained such an Undertaking.



8. Use of Confidential Information. All Confidential Information produced in accordance with

the provisions above shall be utilized solely and exclusively for purposes of this action, including

any appeals. Confidential Information may not be used in connection with any other litigation,

actual or contemplated (except as detailed in paragraph 9), or for any other purpose whatsoever,

absent agreement by the parties or an order of this Court or of a Court having jurisdiction over

the producing party or person. Use for purposes of this litigation shall include use in testimony

and exhibits at trial, and in connection with motions, depositions, or witness preparation and

counsel pretrial investigations, subject to the restrictions of this Order. A party or person may use

its own designated Confidential Information for any purpose whatsoever.
        Case 1:19-cv-06157-LLS Document 51-1 Filed 06/16/21 Page 7 of 12




9. Requests for Production of Confidential Information. If any of the Parties is requested to

produce Confidential Information by service of a subpoena or pursuant to a court order, the party

requested to make such disclosure shall promptly notify counsel for the other Parties and, to the

extent possible, shall not produce anything in response to such request for at least ten ( 10)

business days following such notice, so that the other parties may take whatever steps they deem

reasonably necessary to protect the confidentiality of such information.



10. Disputes as to Designations . Each party and any non-party who has agreed in writing to be

bound by the terms of this Order shall designate or not designate, in good faith, items of

information as CONFIDENTIAL. If a party to this Order who receives any Confidential

Information disagrees with respect to its designation as Confidential Information, in full or in

part, it shall notify the producing party or third person in writing, and they will thereupon confer

as to the designation and/or status of the subject information proffered within the context of this

Order, and in so conferring shall consider withdrawing all or part of the designation or the

practicality of redacting pertinent parts of such information. If the recipient and producing party

or non-party are unable to concur upon the designation and/or status of the subject information,

either may raise the issue of the designation or status for the Court, which shall consider the

issue. The information shall remain confidential unless and until the Court rules to the contrary.

In any disagreement over the designation of Confidential Information, the designating party

bears the burden of showing that the designated information is Confidential Information within

the scope of this Order. No party to this action shall be obligated to challenge the propriety of

any designation, and a failure to do so shall not preclude a subsequent challenge on the propriety
        Case 1:19-cv-06157-LLS Document 51-1 Filed 06/16/21 Page 8 of 12




of such designation and shall not constitute an admission that any information 1s m fact

confidential.



11. No Waiver. Nothing in this Order or otherwise shall constitute a waiver of the right of any

party to object at trial as to the authenticity, competency, relevance or admissibility of any

information or to the fact that any Confidential Information has been so designated, nor shall

such constitute a waiver of any party's right to file a motion in limine to preclude the trier of fact

from being advised of such designation during trial, nor shall this Order, or actions taken or not

taken pursuant to it, constitute an admission that materials designated as CONFIDENTIAL are

appropriate.




                                                                                                         L. L 5
that have been designated, in




13. Modification. The parties may by stipulation provide for exceptions to this Order and any

party may seek an order of this Court seeking relief from or otherwise modifying or furthering

this Protective Order upon good cause shown.



14. Deposition Transcripts. A copy of this Order (or, in lieu thereof, an oral explanation, on the

record, of its terms by counsel present at the deposition) shall be presented to the court reporter

upon the taking of any deposition in this action at or prior to the time when any question is
        Case 1:19-cv-06157-LLS Document 51-1 Filed 06/16/21 Page 9 of 12




propounded involving Confidential Information. Portions of the original deposition transcript

designated as Confidential shall be separately bound by the reporter, marked as provided in

Paragraph 3 and on the first page with the title of the Court and the title of the case and shall be

delivered to the attorneys representing the parties and deponent at the deposition. The failure of a

court reporter to comply with this provision shall not eliminate any previous designations of

testimony as Confidential Information made in accordance with this order. Designated portions

of copies of the deposition transcript shall be treated as Confidential Information as provided by

this Order. If deposition testimony requires the disclosure of Confidential Information of a party,

that portion of the deposition will be closed to all persons except the deponent and those persons

authorized to have access, the court reporter, and the persons designated in Paragraph 5 of this

Order as applicable to the designated level of confidentiality.



15. Survival. This order shall survive the final termination of this action with respect to any

Confidential Information. Within thirty (30) days of termination of this litigation, at the election

of the producing party or non-party, the originals and all copies of Confidential Information shall

be destroyed with certification of such destruction provided to counsel for the producing party or

shall be returned to the counsel for the party or non-party that produced such Confidential

Information, except that counsel shall be entitled to retain all pleadings, depositions, and

discovery responses, as well as exhibits thereto and work product containing such information.

This Court shall retain jurisdiction over this Order, the foregoing stipulation, and the parties

hereto for the purposes of enforcing said Order and stipulation and adjudicating claims of

breaches thereof and administering damages and other remedies related thereto .
           Case 1:19-cv-06157-LLS Document 51-1 Filed 06/16/21 Page 10 of 12




16. Inadvertent Disclosures. Any item or information inadvertently furnished by the producing

party or non-party during the course of this litigation without a designation of confidentiality

may nevertheless subsequently be designated as Confidential Information under this Order, but

only under the conditions that counsel for the receiving party (a) subsequently receive written

notice from the producing party or non-party of the inadvertence and the request to thereafter

treat such information as Confidential, and (b) has a reasonable opportunity to advise others to

whom such information had already been disclosed that such information should thereafter be so

treated.



17. Violation. Any person executing or bound by an Undertaking in the form of Appendix 1 to

this Order shall promptly advise counsel representing the party by whom they are employed or

on whose behalf they have been retained if such person learns of a violation of this Order, and it

will be the responsibility of such person to ensure that counsel inform counsel for all other

parties of such violation. In addition, the person learning of a violation and counsel notified by

that person shall have a duty to take immediate action to mitigate and remedy any such violation

to the extent possible. Compliance with this specific provision will not exempt any person,

counsel, or party from possible sanction by the Court as a result of any violation of this Order.



18. Trial. Any application to maintain the confidentiality of documents or information at trial

shall be made to the Trial Court in advance of the trial date.
     Case 1:19-cv-06157-LLS Document 51-1 Filed 06/16/21 Page 11 of 12




Respectfully Submitted,                     Respectfully Submitted,
Jeremy Greene                               Scores Holding Company, Inc., Scores Media
By his Attorney,                            Group, LLC, Swan Media Group, inc., Scores
                                            Digital Gaming, I.LC, Robert Gans, Churilaos
                                            Yioves alk/a Harry Yiove,'t,


                                            B:SJttorc
                                            Steven J. Harfenist
                                            Harfenist Kraut & Perlstein, LLC
                                            3000 Marcus Avenue, Suite 2EI
                                            Lake Success, NY 11042
                                            (516) 355M9600
                                            sharfenist@hkplaw.com


                                            Dated:   UlJ Y\l \V I '.2P2\
                                                       S--u..   ~ c (.,., s ~
so ORDERED:        b~ L' .5lf,/l,,.,.fo..               61-     f<'"j~s t; ~ i
                U.S.D.J. LOUIS L. STANTON

                                   7/1-/2.1              1~ !lv-t.. S l- \
.   '   .   ,           Case 1:19-cv-06157-LLS Document 51-1 Filed 06/16/21 Page 12 of 12




                UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF NEW YORK
                ------------------------------------------------------------------X
                JEREMY GREENE,
                                                            Plaintiff,                DOCKET NO .:
                                                                                      19-CV-6157 (LLS)

                                                                                      UNDERTAKING FOR,
                                                                                      CONFIDENTIAL TY
                                                                                      AGREEMENT
                                  -against-

                SCORES HOLDING COMPANY, INC., SCORES
                MEDIA GROUP, LLC, SWAN MEDIA GROUP, INC.
                SCORES DIGITAL GAMING, LLC, ROBERT
                GANS , CHARILAOS YIOVES a/k/a HARRY YIOVES ,

                                                            Defendants .
                ------------------------------------------------------------------X

                         I, _ _ _ _ _ _ , state the following:
                         1. I have read and understand the attached Protective Order (the "Order"), and I attest to
                my understanding that access to information designated as "Confidential" may be provided to me
                and that such access shall be pursuant to the terms and conditions and restrictions of the Order. I
                agree to be bound to the terms of the Order, both with respect to this Court's powers of
                supervision of the litigation of the above-captioned case and to the party that produced the
                protected documents and information.
                         2. I shall not use or disclose to others, except in accordance with the Order, any
                "Confidential" documents or information. If I fail to abide by the terms of this confidentiality
                Agreement or the Order, I understand that I may be subject to sanctions by way of contempt of
                court and to separate legal and equitable recourse by the adversely affected party. I further
                consent to the exercise of personal jurisdiction by this Court and waive any objection as to venue
                in connection with any effort to enforce this Confidentiality Agreement.
                Date : - - - --
                                                                              Signature:


                                                                              Printed Name: - -- - - -
